DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 3, and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claim 2 is wherein the adhesive has a lateral length of extension that is greater than a length between a free end tip of the airbag body and lateral most inward edging of the adhesive, in combination with other features of claim 2;
the allowable subject matter of claim 3 is the adhesive and the adherend are positioned in a central height portion of the airbag body such that the planar shape of the adhesive converts to a non-planar shape with less adhesive strength upon shriveling of the airbag body, in combination with other features of claim 3;
the allowable subject matter of claim 13 is wherein the predetermined area is positioned centrally between upper and lower edging of a free end region of the laterally extending airbag body, in combination with other features of claim 13;
the allowable subject matter of claim 17 is wherein the triangle of the predetermined area has an upper vertex and a lower base, in combination with other features of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616